DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 6002990 A) (herein after Hanna)[cited in the IDS filed by the applicant] in view of Csutak (US 20090180101 A1) (herein after Csutak).
As to claims 1, 6, 8, 11, 16, 18, Hanna discloses an apparatus/a method for measuring a spectrum (fig. 1), the apparatus/method comprising: 
a light configured to emit light towards an object (Fig. 1, illumination source 110, col. 5, l. 1-5); 
a detector configured to detect light reflected by the object (filter/detector unit 140, col. 5, l. 1-5); and 
a processor (processor 150) configured to: measure, using the light and the detector, a plurality of temperature correction spectra based on a temperature change of the light source array (Fig. 3, step 311; col. 7, I. 26-55); 
obtain a light temperature drift vector by analyzing the measured plurality of temperature correction spectra (col. 7, I. 51; Fig. 3 steps 310-320); 

 adjust the measured analysis spectrum to reduce an effect of the temperature change of the light by using the obtained light temperature drift vector (Fig. 3, steps 361-363).
The apparatus wherein the processor is configured to: obtain a light source temperature drift vector component from the measured analysis spectrum by regression analysis using the obtained light source temperature drift vector (col. 7, I. 51; Fig. 3 steps 310-320); and remove the obtained light source temperature drift vector component from the measured analysis spectrum (Fig. 3, steps 361-363)(col. 7, l.37-42).
The apparatus wherein the plurality of temperature correction spectra and the analysis spectrum are absorption spectra (Fig. 3, steps 361-363)(col. 7, l.37-42).


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


Hanna discloses all the features of the claimed invention except the limitation such as: “a light source array and a photodetector”.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hanna such that the light source array and the photodetector, as taught by Csutak, for the advantages such as: in order to improve the signal to noise ratio. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Csutak and further in view of LEE et al (US 20180020956 A1) (herein after LEE).
As of claims 7 and 17, Hanna when modified by Csutak discloses all the features of the claimed invention except the limitation such as: “The apparatus/method wherein the processor is configured to: correct a slope and an offset in the measured analysis spectrum”.
However, LEE from the same field of endeavor discloses correct a slope and an offset in the measured analysis spectrum (¶0069).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hanna when modified by Csutak such that the correct a slope and an offset in the measured analysis spectrum, as taught by LEE, for the advantages such as: in order to obtain an optimum measurement. 



	Allowable Subject Matter
Claims 2-5, 9-10, 12-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2 and 12, the prior arts alone or in combination fails to disclose the claimed limitations such as “measure a first temperature correction spectrum by driving the light source array based on a first driving condition; induce the temperature change of the light source array by changing the first driving condition to a second driving condition; and measure a second temperature correction spectrum by driving the light source array based on the second driving condition” along with all other limitations of the claim. 

Claims 3-5, 9-10, 13-15, 19-20 are allowable due to their dependencies. 

	





s 21-43 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search does not teach nor suggest in detail the limitations: 
As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “obtain a light source temperature drift vector by analyzing the measured plurality of temperature correction spectra; update a concentration estimation model by using the obtained light source temperature drift vector; measure, using the light source array and the photodetector, an analysis spectrum; and estimate the concentration of the analyte by using the updated concentration estimation model and the measured analysis spectrum” along with all other limitations of the claim. 
As to claim 32, the prior arts alone or in combination fail to disclose the claimed limitations such as, “obtaining a light source temperature drift vector by analyzing the measured plurality of temperature correction spectra; updating a concentration estimation model by using the obtained light source temperature drift vector; measuring an analysis spectrum of the object; and estimating the concentration of the analyte by using the updated concentration estimation model and the measured analysis spectrum
” along with all other limitations of the claim. 

As to claim 43, the prior arts alone or in combination fail to disclose the claimed limitations such as, “identify a light source temperature drift vector based on the temperature correction spectra; update a blood glucose level estimation model based 


Claims 22-31 and 33-42 are allowable due to their dependencies. 
The closest references, Hanna and Csutak alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886